DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huefner (2019/0175965) and in further view of Gatsonides (2017/0014655).
Regarding claim 8, Huefner discloses a method for operating an interconnected fire detection and extinguishing system, the method comprising:
detecting a condition (par. 36, that condition can also be the direction of travel of a fire detected by the sensor 14);
triggering a first integrated device based at least in part on the detected condition (actuating item 20 to spray 22), wherein the first integrated device comprises a detector (item 14) for detecting the condition (par. 36), an
extinguisher (items 19, 18, 16, 15, tank for item 22 etc.) comprising an extinguishing agent (item 22), a wireless communication module (par. 42, via item 11) for exchanging messages directly with one or more second integrated devices (par. 42, each of the systems 10 may be configured to communicate with one another or the basestation 200 through other known remote communication methods”), and a device housing (housing of 12);
wherein the detector, the extinguisher, and the wireless module are at least partially in the device housing (all components appear to be contained at least partially within the housing): and
transmitting the messages to the one or more second integrated devices based on the detected condition (fire conditions are communicated, par. 42), wherein the messages can trigger the one or more second integrated devices to be activated prior to detection of the condition by one or more second integrated devices ( system 10 can sense the direction of travel and it can send that information to a second integrated device (another system 10) prior to that second integrated device detecting the direction of travel the direction of travel information can then activate the second integrated device);
wherein the first integrated device and the second integrated devices are configured to be partially opened based at least in part on the detected condition (par. 41, the Examiner notes that modifying the distance, speed, and spray patterns constitute a partial opening controlled via the valve 16).
Huefner is silent to the system relays state information of the integrated device namely device ID, pressure level, fault information, or a battery charge level.  The Examiner notes that Huefner implicitly teaches these features (e.g. knowing when a pressure is depleted and to refill but does not explicitly state the message is sent by the control system).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a pressure transducer with the control system to monitor a pressure level of the containers as taught by Gatsonides to the systems of Huefner, the motivation being this would allow the user of the systems to know that the system is charged and ready for use.
Regarding claim 10, Huefner discloses the detector is at least one of a smoke detector, a fire detector, or an optical sensor (par. 36).
Regarding claim 13, Huefner in view of Gatsonides further teaches the method step above (i.e. the state information of pressure taught by Gatsonides).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huefner (2019/0175965) in further view of Gatsonides (2017/0014655) and in view of Arimatic (DE102008049815).
Regarding claim 11, a modified Chao fails to teach wherein the extinguishers comprises at least one of a high rate discharge extinguisher and a low rate discharge extinguisher.  The Examiner notes that Heufner does teach the system capable of changing the rates of pressure through the nozzle to functionally have a high and low rate but not specifically a high rate and a low rate.
However, Airmatic teaches a fire extinguishing system using a high pressure and low pressure discharge (par. 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a dual fire extinguishing system as taught by .
Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huefner (2019/0175965) in further view of Gatsonides (2017/0014655) and in view of  in further view of Seebaluck (2011/0308823).
Regarding claims 14 and 15, a modified Huefner fails to teach the integrated device within a storage bay in an aircraft or is in a cargo storage container.
The Examiner considers this intended use, inasmuch that simply placing the system in a different setting meets the claim limitation.
Seebaluck teaches a fire extinguishing system that is within a cargo area of a plane (item 32, par. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of Huefner within particular areas such as a plane or vehicle as taught by Seebaluck, the motivation being that this allows for a mobile fire unit to be used to search out particular bags that may require specific fire extinguishing thus allowing the group of systems to effectively utilize a limited amount of extinguishant on a particular problem area. The use of mobile systems in enclosed areas was previously taught by Chao as a tertiary teaching for utility.
Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.
configured to be partially opened based on the direction of travel of the fare, especially if the fire is moving in their direction.
The examiner also points out that the claim states that “the message can trigger the second integrated device.” Since the claim says the word can, the examiner is taking the position that the message can trigger the second integrated evoke, but does not have to in order to meet the method claim.
The above rejections are being maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JASON J BOECKMANN/             Primary Examiner, Art Unit 3752                                                                                                                                                                                           12/2/2021